IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                       No. 01-40717
                                     Summary Calendar

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,
                                             versus
JOSE FLORES LOPEZ,

                                                            Defendant-Appellant.

                 ___________________________________________
                     Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. B-01-CR-314-1
                 ___________________________________________
                                   August 3, 2001
Before POLITZ, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

       Jose Flores Lopez appeals the district court’s order denying release pending
his trial on several charges of conspiracy, bribery, issuing false documents, and

transporting illegal aliens, violations of 8 U.S.C. § 1324, 18 U.S.C. § 1546, and 18

U.S.C. § 201. In light of the evidence adduced before the magistrate judge and

district judge, Lopez has neither shown that the trial court was clearly erroneous in



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
its findings of fact, nor that it abused its discretion in ordering him detained pending
trial.1 The detention order is AFFIRMED.




      1
       18 U.S.C. § 3145(c); United States v. Rueben, 974 F.2d 580 (5th Cir. 1992).
                                             2